DETAILED ACTION
This action is responsive to the following communication: RCE filed on 01/25/21.
This action is made NON-FINAL. 
Claims 1-3, 6-12, and 15-23 are pending in this case. 
Claims 1, 10, and 19 are independent claims. 
This application is being examined under the pre-AIA  first to invent provisions.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. This application is a continuation of and claims priority from U.S. Application 12/897,587 which is a continuation application filed on October 4, 2010, that claims the priority benefit of U.S. Application i1/241,766 filed on September 29, 2005, which claims the priority benefit of U.S. Provisional Application serial no. 60/666,549, filed March 30, 2005.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/21 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-3, 6-12, and 15-23 are rejected on the ground of nonstatutory double patenting over the claims of U. S. Patent No. 7882447 (hereinafter 447”) since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.

Instant Application 14/500884
Patent 447”
Claim 1. 
A method implemented by a computer system, the method comprising: 

- identifying a first set of data items based on a query for a product item (data items that are found in a data source based on a query), wherein the first set of data items represents a set of product items, and wherein the first set of data items comprises a second set of data items and a third set of data items (this limitation is directed to a non-functional descriptive material); 
- presenting at least a portion of the first set of data items in an item display area on a display of a device (the first area being utilized to display data items that are found in a data source based on a query), wherein the display concurrently provides a browsing options area presenting a first set of browsing options (the second area being utilized to display at least one user interface element that is selectable to browse at least one data item that is associated with a particular characteristic) dependent on a first numerical quantity of the first set of data items (determining the size of the first area by computing a number of data items that are to be displayed in the first area and comparing the number of data items with a predetermined threshold to identify the number of data items as being equal to or greater than a predetermined threshold), and wherein the first set of browsing options includes one or more options for filtering the first set of data items (at least one user interface element that is selectable to browse at least one data item that is associated with a particular characteristic);
-  in response to a selection (the user select at least one user interface element that is selectable to browse at least one data item that is associated with a particular characteristic), presenting at least a portion of the second set of data items in the item display area on the display, wherein the browsing options area is modified to present a second set of browsing options dependent on a second numerical quantity of the second set of data items, wherein the second set of browsing options is different than the first set of browsing options, and wherein at least one browsing option of the second set of browsing options identifies the third set of data items (after the user select the at least one user interface element: determining the size of the first area by computing a number of data items that are to be displayed in the first area and comparing the number of data items with a predetermined threshold to identify the number of data items as being equal to or greater than a predetermined threshold); and 
- in response to a selection of the at least one browsing option, presenting the third set of data generating the user interface after updating the search/filter option)

A method to automatically determine a size of a first area on a user interface that is utilized to display data items, the method including: 
- receiving a request for the user interface that includes the first area and a second area, the second area being included in the user interface based on the size of the first area, the first area being utilized to display data items that are found in a data source based on a query, the second area being utilized to display at least one user interface element that is selectable to browse at least one data item that is associated with a particular characteristic and stored in the data source;


- determining the size of the first area by computing a number of data items that are to be displayed in the first area and comparing the number of data items with a predetermined threshold to identify the number of data items as being equal to or greater than a predetermined threshold; and 
- generating the user interface to include the first area and the second area, the first and second areas being complementary in size and not being overlapped, the generating of the second area being responsive to the identification of the number of data items as being equal to or greater than the predetermined threshold, the second area being included in the user interface based on the size of the first area and including the at 

Claim 2
Claim 21, 6-9
Claim 4
Claim 10
Claim 7
Claims 11-12
Claim 8
Claim 22, 15-18
Claim 10
Claim 19-20, 23
Claim 13


As can be seen from the table above, the Claims of the 447” patent as shown in the table above contains every elements of the claims of the instant application except for the limitation “wherein the first set of data items represents a set of product items, and wherein the first set of data items comprises a second set of data items and a third set of data items”.  However, this limitation is a non-functional descriptive material which the patented claims “data items” is inherently included since the search result would return many data sets that meets the search query.  As such the claims of the ‘447 either anticipate or render obvious the claims in the instant application. Therefore are not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.  The instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.”
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.  See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804.

 Claims 1-3, 6-12, and 15-23 are rejected on the ground of nonstatutory double patenting over the claims of U. S. Patent No. 8863002 (hereinafter ‘002) since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.

Instant Application 14/500884
Patent 002”
Claim 1. 
A method implemented by a computer system, the method comprising: 


- identifying a first set of data items based on a query for a product item, wherein the first set of data items represents a set of product items, and wherein the first set of data items comprises a second set of data items and a third set of data items (the limitation “product items” is non-functional descriptive material);







 
- presenting at least a portion of the first set of data items in an item display area on a display 

-  in response to a selection (the user select at least one user interface element including a first browsing set that is selectable to display the third plurality of data items), presenting at least a portion of the second set of data items in the item display area on the display, wherein the browsing options area is modified to present a second set of browsing options dependent on a second numerical quantity of the second set of data items, wherein the second set of browsing options is different than the first set of browsing options, and wherein at least one browsing option of the second set of browsing options identifies the third set of data items (after the user select the at least one user interface element: presenting/updating the search result); and 
- in response to a selection of the at least one browsing option, presenting the third set of data presenting/updating the search result))

A method comprising: 

- receiving a query, from over a network, from a computer system; 
- identifying a first plurality of data items based on the query, the first plurality of data items including a second plurality of data items and a third plurality of data items; 



- computing a quantity of the first plurality of data items by counting the first plurality of data items; 
- comparing the quantity of the first plurality of data items with a determined threshold to identify the quantity of the first plurality of data items as being greater than the determined threshold; and 
- presenting a user interface, over the network, to the computer system, the user interface 

Claim 2
Claim 21, 6-9
Claim 5
Claim 10
Claim 9
Claim 11-12
Claim 10
Claim 22, 15-18
Claim 13
Claim 19-20, 23
Claim 18


As can be seen from the table above, the Claims of the ‘002 patent as shown in the table above contains every elements of the claims of the instant application except for the limitation “product items”.  However, this limitation is a non-functional descriptive material which the patented claims “data items” is inherently included since the search result would return data items representing product items if the search query is directed to product items.  As such the claims of the ‘002 either anticipate or render obvious the claims in the instant application. Therefore are not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.  The instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.”
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.  See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804.





Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-2, 6-11, and 15-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Neal et al. (US 2003/0149706 A1, hereinafter Neal) in view of Wical (US 6038560; hereinafter Wical).

As to claims 1, 10 and 19, Neal teaches 
a method implemented by a computer system, the method comprising (see ¶ 0087): 
a system comprising at least one processor and executable instructions accessible on a computer-readable medium that, when executed (see Figs. 1-2 and ¶ 0085), cause the at least one processor to perform operations comprising:
a machine-readable medium not comprising transitory propagating signals and storing instructions that, when executed by a machine (see ¶ 0088), cause the machine to execute steps comprising:
identifying a first set of data items based on a query for a product item, wherein the first set of data items represents a set of product items, and wherein the first set of data items comprises a second set of data items and a third set of data items (see annotated Fig. 3 and ¶¶ 0032-0033, showing the mechanism for displaying a user interface with a search query identified in box 300 and a first set of product items related to the search query. In this case the search query is for “bic pen” and the first set of data items in the table display represent the results of the query. The set of product items is identified as “show all categories” which in this case is “Pens” and “Pen Refills” which is the first set of data items);
presenting at least a portion of the first set of data items in an item display area on a display of a device (see Fig. 3 and ¶ 0032; search results or list of identified items is shown in a display list 302), wherein the display concurrently provides a browsing options area presenting a first set of browsing options dependent on a  first numerical quantity of a first set of data items and wherein the first set of browsing options includes one or more options for filtering the first set of data items (see Fig. 3 and ¶ 0033; a compilation of each unique category of product compiled from the list of the identified items; if several different categories {~numerical quantity of a first set of data item} of products were found during the search, then each category will be displayed along with a corresponding category radio button the user can narrow the list by selecting one of the categories.  For example, FIG. 3 shows that two different categories of items were found: pens and pen refills. Since there are 29 matching items (only the first 10 are shown), the selection of the PENS category radio button 306 will narrow the list to include only pens and not pen refills);
in response to a selection, presenting at least a portion of the second set of data items in the item display area on the first display (see ¶ 0033; the user can narrow the list by selecting one of the categories), wherein the browsing options area is modified to present a second set of browsing options dependent on the second numerical quantity of the second set of data items (¶ 0033; a new display will be generated in which the display list includes only items in the selected category), wherein the second set of browsing options is different than the first set of browsing options (see ¶ 0033; if the search result includes several sub-category {i.e., color}, it would have been obvious to one skilled in the art to realize that the browsing options would regenerated to include the sub-categories {red, green, black, pink…}), and wherein at least one browsing option of the second set of browsing options identifies the third set of data items (see ¶ 0034; a further alternative is to select only items having a particular manufacturer, box 310, this can be used to invoke a screen containing a list of all manufacturers of the products shown in the display list 302; selecting one of the manufacturers will cause the server 12 to narrow the display list 302 to include only items from the selected manufacturer. In other words, a result of all the ‘Pens’ can include multiple set of pens from multiple manufacturers {~the third set of data}); and
in response to a selection of the at least one browsing option, presenting the third set of data items on the first display (see Fig. 3 and ¶¶ 0033-0034; a further alternative is to select only items having a particular manufacturer, box 310, this can be used to invoke a screen containing a list of all manufacturers of the products shown in the display list 302; selecting one of the manufacturers will cause the server 12 to narrow the display list 302 to include only items from the selected manufacturer)
Wical can be relied upon for an explicit showing of this limitation (see Figs. 10A and 10B and Col. 9, lines: 25-29, Col. 25, lines: 56-67, and Col. 26, lines:1-25, showing the mechanism whereby the first display identifies a query “Internet” for a concept search a plurality of browsing options, identified by browsing options 1 through 5 in the annotated Fig. 10A dependent on the first quantity of the first set of data items, in this case “Computer Networks” with 15 products identified associated with Compute Networking. Wical additionally teaches that a user may select “Computer Networking” to filter the data items of the internet query, and); 
Wical further teaches:
in response to a selection, presenting at least a portion of the second set of data items in the item display area on the first display, wherein the browsing options area is modified to present a second set of browsing options dependent on a second numerical quantity of the second set of data items, wherein the second set of browsing options is different than the first set of browsing options, and wherein at least one browsing option of the second set of browsing options identifies the third set of data items (see annotated Fig. 10B, below, Col. 25, lines: 56-67, and Col. 26, lines:1-25, showing in response to selecting “Computer Networking”, the display of Fig. 10B is displayed on the user interface presenting at least a portion of the second set of data items. The user interface identifies the second set of data items for browsing, for example the user may browse 1 item or product associated with “Electronic Mail”, may browse 2 items associated with “Internet Technology”, and so forth as identified in annotated Fig. 10B, wherein the second set of browsing items is different from the first set of browsing items identified in Fig. 10A); and 
in response to a selection of the at least one browsing option, presenting the third set of data items on the first display (see annotated Fig. 10B, below, Col. 25, lines: 56-67, and Col. 26, lines:1-25, showing the mechanism whereby a user may select any one of the second set of 
One of ordinary skill in the art would have found it obvious, at the time the invention was made, to combine the teachings of Neal with the teachings of Wical to provide a mechanism of concept knowledge base query processing and drilling down of content items or products in a user interface with quantities identified from the parent object.  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Wical of concept knowledge base query processing in a search and retrieval system in response to a query and displays results relevant to one or more terms in the query (see Col. 2, lines: 43-53), with a reasonable expectation of success. One would be motivated to combine the teachings of Neal with the teachings of Wical provide a mechanism of presenting at least a portion of the first set and the second set of data items on the first display dependent on the first and second quantities of data items respectively and in response to selection of at least one browsing option to present the third set of items on the first display. Wical improves the teachings of Neal by providing a filtering mechanism to display data items associated with specific quantities of items on a user display and thus improves the visual display of items based on a concept query on a graphical user interface.

As to claims 2, 11 and 20, Neal in view of Wical teaches the method of claim 1. Neal in view of Wical, combined for at least the reasons discussed above further teaches wherein the presenting the third set of data items includes presenting a second display including the third set of data items (Neal: see Fig. 3 and ¶¶ 0033-0034; a further alternative is to select only items having a particular manufacturer, box 310, this can be used to invoke a screen containing a list of all manufacturers of the products shown in the display list 302; selecting one of the manufacturers will cause the server 12 to narrow the display list 302 to include only items from the selected manufacturer).
As to claims 21-23, Neal in view of Wical teaches the limitation of claim 1 (10, 19). Neal in view of Wical, combined for at least the reasons discussed above further teaches wherein the first set of browsing options includes at least a first browsing concept and a first set of browsing values associated with the first browsing concept (see Wical; annotated Fig. 10A. above, Col. 24, lines: 56-67, and Col. 25, lines: 1-6, showing the mechanism whereby the first browsing concept based on an internet query search is identified as “Computer Networking” with the first set of browsing options available by clicking on “Computing Networks” and a first set of browsing values identified in Fig. 10B for “Computer Networking” that includes a quantity of 15 items associated with the values).
One of ordinary skill in the art would have found it obvious to combine the teachings of Neal with the teachings of Wical to provide a mechanism of concept knowledge base query processing and drilling down of content items or products in a user interface with quantities identified from the parent object.  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Wical of concept knowledge base query processing in a search and retrieval system in response to a query and displays results relevant to one or more terms in the query (see Col. 2, lines: 43-53), with a reasonable expectation of success. One would be motivated to combine the teachings of Neal with the teachings of Wical provide a mechanism including first browsing concept and a first set of browsing values associated with the first browsing concept. One would be motivated to combine the teachings of Neal with the teachings of Wical to further refine and visually display the query concept results of Neal with the teachings of Wical.

As to claims 6 and 15, Neal in view of Wical teaches the method of claim 21 (22). Neal in view of Wical, combined for at least the reasons discussed above further teaches wherein the first set of browsing values includes browsing values that are respectively selectable to display different portions of the first set of data items (see Wical; annotated Fig. 10A, above, Col. 24, 
One of ordinary skill in the art would have found it obvious to combine the teachings of Neal with the teachings of Wical to provide a mechanism of concept knowledge base query processing and drilling down of content items or products in a user interface with quantities identified from the parent object.  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Wical of concept knowledge base query processing in a search and retrieval system in response to a query and displays results relevant to one or more terms in the query (see Col. 2, lines: 43-53), with a reasonable expectation of success. One would be motivated to combine the teachings of Neal with the teachings of Wical provide a mechanism of selecting a first set of browsing values to display different portions of the first set of data items. Wical improves the teachings of Neal by providing a mechanism to display different portions of the first set of browsing items by selecting the first browsing values and thus provides an easy way to display items based on a user selectin which improves the browsing capability of Neal.

As to claims 7 and 16, Neal in view of Wical teaches the method of claim 6. Neal in view of Wical, combined for at least the reasons discussed above further teaches wherein the first set of browsing values includes browsing values that are respectively associated with a number of counts that represents a number of data items associated with the browsing value (see Wical; annotated Fig. 10A, above, Col. 24, lines: 56-67, and Col. 25, lines: 1-6, showing the mechanism whereby the first set of browsing values for “Computer Networking” includes 
One of ordinary skill in the art would have found it obvious to combine the teachings of Neal with the teachings of Wical to provide a mechanism of concept knowledge base query processing and drilling down of content items or products in a user interface with quantities identified from the parent object.  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Wical of concept knowledge base query processing in a search and retrieval system in response to a query and displays results relevant to one or more terms in the query (see Col. 2, lines: 43-53), with a reasonable expectation of success. One would be motivated to combine the teachings of Neal with the teachings of Wical provide a mechanism of identifying the number of counts of that represent the first set of data items in a query of data items in a graphical user interface. Wical improves the teachings of Neal by visually identifying the number of items associated with a first set of data items and thus improves the visualization of identifying items associated with a first set of items being queried on a user interface.

As to claims 8 and 17, Neal in view of Wical teaches the method of claim 21. Neal in view of Wical, combined for at least the reasons discussed above further teaches wherein the first browsing concept is identified based on a query (Neal: see Fig. 3 and ¶¶ 0033-0034).

As to claims 9 and 18.
Claims 3, 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Neal et al. (US 2003/0149706 A1, hereinafter Neal) in view of Wical (US 6038560; hereinafter Wical) further in view of Lawrence et al. (US 2005/0222981 A1; hereinafter Lawrence).

As to claims 3 and 12, Neal in view of Wical teaches the method of claim 1. Neal in view of Wical does not appear to teach wherein the first quantity of the first set of data items exceeds a determined threshold, the determined threshold being a configurable value.
However, Lawrence discloses a mechanism of determining a numerical quantity of a set of data items exceeds a determined threshold, the determined threshold being a configurable value (Lawrence: see ¶ 0095; if the number of results in a result set is less that a pre-determined minimum number, the query system 132 executes additional queries to retrieve results until the minimum threshold of results has been exceeded.  It suggests that the numerical quantity of data item in the first returned data set exceed a pre-determined minimum number {~configurable}).
One of ordinary skill in the art would have found it obvious to combine the teachings of Neal with the teachings of Wical and Lawrence to provide a mechanism of information retrieval One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Lawrence of information retrieval (see ¶ 0017), with a reasonable expectation of success. One would be motivated to combine the teachings of Neal with the teachings of Wical and Lawrence to provide the user with a search tool that help user access to potentially relevant information (Lawrence: see ¶ 0016).


Response to Arguments
Applicant's arguments filed 01/25/21 have been fully considered but they are not persuasive.
With respect to claim 1, Applicants argue that Neal fails to teach or describe “wherein the display concurrently provides a browsing options area presenting a first set of browsing options dependent on a first numerical quantity of the first set of data item (see Remark page 10). 
The examiner respectfully disagrees Neal discloses in Figure 3 and ¶ 0033 that categories of product included in the browsing area 304 are compiled/generated based on the number of categories included in the search result displayed in area 302.  The browsing area 304 are displayed concurrently with the search result area 302.  Specifically, Neal teaches if several different categories of products were found during the search, then each category will be displayed along with a corresponding category radio button 306.  Figure 3 illustrates 2 categories are displayed in the area 304.  In other words, the categories with radio buttons are displayed based on the number {~ numerical quantity} of categories included in the search result.  As such, Neal teaches the disputed feature as rejected supra.

With further respect to claim 1, Applicants argue that Neal fails to teach or describe “wherein the browsing options are is modified to present a second set of browsing options dependent on a second numerical quantity of the second set of data item” (see Remark page 10). 
The examiner respectfully disagrees. Neal discloses that the user can narrow the list by selecting one of the categories (see Fig. 3 and ¶ 0033).  Neal discloses a new display will be generated in which the display list includes only items in the selected category (see Fig. 3 and ¶ 0033).  Because Neal discloses that if several different categories of products were found during the search, then each category will be displayed along with a corresponding category radio 

With further respect to claim 1, Applicants argue that Vical fails to teach or describe the deficiencies of Neal (see Remark page 10). 
In response, the examiner notes that Neal is relied on for alternatively teach the limitations which Neal is relied on as rejected supra.  
Vical discloses that the category options are displayed dependent on the number of search items included in the search result.  For example, in Fig. 10A, five categories are displayed as a result of 15 documents were found.  In this case, the numeric value (i.e., “(15)”) is dependent on the total documents found.  
Therefore, combining Neal and Vical renders obvious the disputed features.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Conclusion
 The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. For example:
Holbrook et al. (US 2002/0152222 A1) – discloses a graphical user interface that enables the navigation of an unstructured list of data elements; e.g., search results of a database comprising the data elements are classified within the leaf-nodes or intermediate nodes of a hierarchical category node tree, the engine for building the GUI utilizes only the two attributes per data element (see ¶ 0018).

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 


/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179